Citation Nr: 0707270	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, to include as a result of an alleged exposure to an 
herbicide agent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy from September 
1965 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The veteran was afforded a Video Conference Hearing before 
the undersigned Veterans Law Judge in January 2006.  A 
transcript is associated with the claims folder.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran had diabetes mellitus during active service 
or within a year of service separation.

2.  The medical evidence shows that the veteran has a current 
diagnosis of diabetes mellitus, Type II; he served in the 
Republic of Vietnam as a firefighter at Nha Trang Harbor and 
there is credible evidence to show that he set foot in 
Vietnam at that time; accordingly, he is presumed to have 
been exposed to a herbicide agent.  


CONCLUSION OF LAW

Service connection for diabetes mellitus, Type II, is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for diabetes 
mellitus, Type II.  Therefore, no further development is 
needed with respect to this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).

Analysis

The veteran contends that he has diabetes mellitus, Type II, 
and that as he served in the Republic of Vietnam, he is 
entitled to the presumption of service connection for this 
disorder based on presumed herbicide exposure. 

The Board notes at the outset that there is ongoing 
litigation surrounding "blue water" U.S. Navy veterans who 
received the VSM and who contend that they are entitled to 
the regulatory established presumption of service connection 
based on herbicide exposure in the Republic of Vietnam.  
Evidence of record in this case, however, corroborates the 
veteran's claim that he set foot in the territorial borders 
of the Republic of Vietnam.  Accordingly, the mandated stay 
in effect for claims affected by the United States Court of 
Appeals for Veterans Claims (Court) decision in Hass v. 
Nicholson, is not required in this case as there is another 
ground unaffected by the stay that supports a grant of 
service connection.  See Hass v, Nicholson, No. 04-491 (U.S. 
Vet. App. Aug. 16, 2006).  

With respect to a current diagnosis of diabetes, the record 
indicates that the veteran began to see a diabetic 
nutritional counselor in April 2004.  During the same time 
period, VA clinical notes indicate that the veteran had an 
elevated blood sugar of over 396, and that he was diagnosed 
as having diabetes mellitus.  The veteran subsequently sought 
treatment for this disorder, and a clinical note, dated in 
April 2005, confirms that the diabetes is Type II (adult 
onset).  Thus, there is ample medical evidence of a current 
diagnosis of Type II diabetes mellitus.  

There is no evidence in the veteran's service medical records 
or subsequent medical history showing that he had diabetes 
mellitus during service or within a year of separation from 
active duty.  The thrust of the claim is that service 
connection must be presumed based upon in-service herbicide 
exposure while on active duty in Vietnam.   

The veteran served aboard a destroyer in the United States 
Navy at the rate of Machinist's Mate (MM 3/c), and was 
awarded the Vietnam Service Medal (VSM) and Combat Action 
Ribbon (CAR) for his service in the waters offshore of the 
Republic of Vietnam.  

The veteran has submitted an internet historical article 
detailing the activities of USS Theodore E. Chandler (DD 717) 
from 1966 to 1968.  This article lists the names of ship's 
crew (the veteran is among those listed) as well as selected 
entries from the ship's deck log, which do list a visit to 
Nha Trang Harbor in November 1966 to aid in the fire 
suppression of the merchant vessel S/S Rutgers Victory.  The 
veteran contends that as a member of the crew of the 
Chandler, he was required to disembark his ship and tend to 
the fittings and hoses being used to douse the fire on the 
Rutgers Victory.  The Board notes that for U.S. Navy sailors 
(indeed, all mariners), one of the greatest dangers to the 
safety of a crew is a fire aboard ship.  As this is the case, 
all sailors who embark upon oceangoing craft are trained as 
firefighters, and the veteran certainly held a knowledge base 
which would support his claim of serving as a firefighter on 
the ground at Nha Trang Harbor.  Moreover, as the veteran was 
a Machinist's Mate, it is quite logical that he would have 
served in the checking of fittings of firefighting equipment, 
as he would have held special knowledge in the intricacies of 
metalwork, to include fittings.   

The basis of the RO's denial of the veteran's claim was that 
Nha Trang Harbor was not an inland waterway, and therefore 
the veteran was not entitled to the presumption of herbicide 
exposure.  Nha Trang Harbor is part of Vietnam, and the 
evidence of record, while not confirming every detail, is 
probabtive enough so that a reasonable conclusion could be 
made that the veteran did set foot in Nha Trang Harbor to aid 
in firefighting before returning to his ship and setting sail 
for offshore duties.  As such, the veteran served in Vietnam 
and is entitled to the presumptions relating to herbicide 
exposure.  Diabetes mellitus, Type II, is a condition subject 
to presumptive service connection based on herbicide 
exposure. 

In view of the foregoing, the Board finds that service 
connection for diabetes mellitus, Type II is warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, due to exposure to a herbicide agent, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


